Citation Nr: 9927384	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-34 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her father



ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1964 to 
November 1968.  He died in June 1997.  The appellant is 
listed on the death certificate as his wife.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Los Angeles 
Regional Office (RO) September 1997 rating decision which 
denied the appellant's claims for service connection for the 
cause of the veteran's death and dependency and indemnity 
compensation (DIC) pursuant to 38 U.S.C.A. § 1318.

Inasmuch as the decision below, constitutes a full grant of 
the benefit sought on appeal with respect to the issue of 
service connection for the cause of the veteran's death, the 
issue of the appellant's entitlement to DIC under 38 U.S.C.A. 
§ 1318 is rendered moot, as the appellant would be entitled 
to no additional benefits by virtue of a grant of DIC under 
the provisions of 38 U.S.C.A. § 1318.  As such, this issue on 
appeal is as stated on the title page of this decision.


FINDINGS OF FACT

1.  The cause of the veteran's death in June 1997 was 
arteriosclerotic cardiovascular disease.

2.  At the time of his death, the veteran was service-
connected for a low back disability and residuals of shell 
fragment wounds of the right thorax and thigh.

3.  The evidence of record indicates that his service-
connected low back disability and residuals of shell fragment 
wounds of the right thorax and thigh were contributory causes 
of his fatal arteriosclerotic cardiovascular disease.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the appellant's favor, 
disabilities incurred in or aggravated by active service 
contributed substantially and materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.312 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In pertinent part, the appellant contends that medication 
which the veteran used to treat the pain from his service-
connected low back disability and residuals of shell fragment 
wounds of the right thorax and thigh impaired his judgment to 
the point that he was unable recognize, or seek treatment 
for, any abnormal cardiac symptoms.  She further contends 
that his pain contributed to a total decline in health and 
exacerbated any predisposition that he had towards 
arteriosclerotic cardiovascular disease.  She asserts that 
his service-connected disabilities substantially and 
materially contributed to the arteriosclerotic cardiovascular 
disease which caused his death; thus, service connection is 
warranted for the cause of the veteran's death.

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Additionally, where cardiovascular-renal disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singularly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributing 
cause, it is not sufficient to show that it causally shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts shown in every 
case.  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (1998).

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).

The veteran's death certificate shows that he was 50 years 
old when he died in June 1997.  The cause of his death was 
listed as arteriosclerotic cardiovascular disease.

During the veteran's lifetime, service connection was in 
effect for the following disabilities:  Low back disability, 
rated 60 percent disabling; PTSD, rated 50 percent disabling; 
tinnitus and bilateral hearing loss, each rated 10 percent 
disabling; and residuals of shell fragment wounds of the 
right thorax and thigh, and eczema, each rated 
noncompensable.  The combined evaluation for his service-
connected disabilities was 80 percent rating.  Entitlement to 
a total rating based on individual unemployability was also 
in effect since September 1990.

The veteran's service medical records show that a clinical 
evaluation of his heart revealed normal findings at the time 
of his November 1964 service entrance examination.  His blood 
pressure reading was 120/78 sitting at that time.  In 
February 1968, he reported that he had two syncopal episodes.  
Examination revealed blood pressure readings of 118/62 
supine, 122/82 sitting and 132/86 standing.  The pertinent 
impression was rule out cardiac arrhythmia.  The remainder of 
the records show no report or clinical finding of 
cardiovascular disease.

A review of post-service private medical records, dated from 
August 1970 to October 1996, shows that the veteran was 
treated for his service-connected low back disability, 
residuals of shell fragment wounds of the right thorax and 
thigh and PTSD on many occasions.  Examination of his heart 
and cardiovascular system during this period revealed normal 
findings.

VA medical records, dated from February 1977 to February 
1991, reveal that the veteran was treated for all of his 
service-connected disabilities on various occasion.  
Examination of his heart and cardiovascular system revealed 
normal findings.

Private medical records, dated from August 1995 to May 1997, 
from I. M. MineHart, M.D., show that the veteran was treated 
for low back disability on many occasions.  They also show 
that various operations were performed on his lumbar spine to 
alleviate his low back pain.  Examination of his heart during 
this period revealed that it had regular rhythm and rate; 
however, systolic blood pressure readings in excess of 140 
were recorded on occasion.  It was noted that the veteran 
used Trazodone, Elavil, Tegretol, Oxytocin, Tylox and 
Carbamazepine and Clonopin.

An investigator's report, dated in June 1997, shows that, on 
the day following the veteran's death, the appellant told the 
investigator that the veteran had not complained about having 
any chest pains or shortness of breath in the weeks preceding 
his death.  She also indicated that he had been in relatively 
good health, and that, a few months earlier, he had an 
electrocardiogram which revealed normal findings.

The veteran's autopsy report, dated in July 1997, shows that 
his death was attributed to arteriosclerotic cardiovascular 
disease.  A toxicology report, dated later that month, shows 
that his postmortem blood and urine samples were positive for 
Carbamazepine, Dextromethorphan, Trazodone, Fluoxetine and 
Norfluoxetine.

In August and December 1997 letters, Dr. MineHart reported 
that the veteran's service-connected low back disability, and 
residuals of shell fragment wounds of the right thorax and 
thigh, had been productive of pain which he treated with 
Tylox, Morphine, Methadone, Percocet, Percodan, Vicodin and 
Lortab.  Dr. MineHart maintained that the medication likely 
clouded the veteran's judgment and impaired his ability to 
discern, or seek treatment for, any type of abnormal cardiac 
symptoms.  Dr. MineHart also maintained that the veteran's 
pain had significantly contributed to a total decline in his 
health and most certainly exacerbated any predisposition that 
he had towards arteriosclerotic cardiovascular disease.

In December 1997, the appellant submitted copies of excerpts 
from the Physicians Desk Reference and pages from the 
Professional Guide to Diseases, Fifth Edition.  However, it 
is observed that, as this evidence does not specifically 
relate the arteriosclerotic cardiovascular disease which 
caused of the veteran's death to any of his service-connected 
disabilities or his period of service, it does not well 
ground this claim.  Sacks v. West, 11 Vet. App. 314 (1998).

At the January 1998 hearing, the appellant testified that the 
veteran had treated his  low back disability with Tegretol 
from 1992 until his death.  She reported that her research 
had found that one of the side effects of Tegetrol was that 
it aggravated coronary artery disease.  She indicated that 
the veteran had treated his service-connected disabilities 
with Clonopin, Prozac, Trazodone, Morphine, and Elavil, Tylox 
and Oxytocin.  She reported that these medications all caused 
hypertension.  She indicated that his pain and medication had 
caused him to become forgetful.  She stated that he had not 
received any treatment for a heart condition prior to death, 
that she had known him since 1988, and that he had never 
complained about having any chest pain or heart problems.  
Her father testified that he had lived with the veteran since 
1990, and that he had watched the veteran's physical 
condition deteriorate from that time until his death.

The Board has carefully considered the testimony of the 
appellant and her father regarding the etiology of the cause 
of the veteran's death.  However, as laymen, they are not 
competent or qualified to render such an opinion as to 
medical diagnosis, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

At the January 1998 hearing, the appellant also submitted 
copies of numerous medical articles in support this claim.  
However, such articles do not specifically relate the 
veteran's cause of death, arteriosclerotic cardiovascular 
disease, to any of his service-connected disabilities or his 
period of service.  Thus, as reported earlier, they do not 
serve to well ground this claim.  Sacks, 11 Vet. App. at 314.

The appellant's claim for service connection for the cause of 
the veteran's death is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a), as it is plausible under the circumstances of this 
case.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
particular the record includes letters from Dr. MineHart, 
dated in August and December 1997, wherein the cause of the 
veteran's death was related to his service-connected low back 
disability and residuals of shell fragment wounds of the 
right thorax and thigh.

On the basis of the foregoing, the Board is of the opinion 
that service connection for cause of the veteran's death is 
warranted as the evidence for and against this claim is, at 
the very least, in relative equipoise.  As reported earlier, 
the cause of his death was arteriosclerotic cardiovascular 
disease.  The Board is aware that the service and VA medical 
records do not show that he was ever diagnosed as having 
arteriosclerotic cardiovascular disease; yet, there is of 
record evidence which demonstrates that his service-connected 
disabilities substantially and materially contributed to 
cause his death.  In particular, Dr. MineHart's letters 
demonstrate the medications that the veteran used to the 
treat his service-connected low back disability and residuals 
of shell fragment wounds of the right thorax and thigh, 
likely impaired his judgment to the point where he was unable 
to recognize, or seek treatment for, any abnormal cardiac 
symptoms.  They further establish that the pain caused by 
these service-connected disabilities significantly 
contributed to a total decline in his health and most 
certainly exacerbated any predisposition that he had towards 
arteriosclerotic cardiovascular disease.  In addition, Dr. 
MineHart's medical records show that, from April to May 1997, 
the veteran treated his low back pain with various 
medications and that he had systolic blood pressure readings 
in excess of 140 on occasion.

The Board is cognizant of the fact that the appellant has not 
submitted any medical records which show that the veteran was 
diagnosed as having arteriosclerotic cardiovascular disease, 
and that the investigator's report and hearing transcript 
both show that she indicated that he never complained to her 
about having any cardiac problems.  However, the fact is that 
his death was caused by arteriosclerotic cardiovascular 
disease.  Moreover, it cannot be stated, when taking into 
account Dr. Minehart's letters and medical records, as well 
as the evidentiary contentions which have been presented, 
that the preponderance of the evidence is against the 
appellant's contention that the veteran's service-connected 
disabilities substantially and materially contributed to the 
veteran's fatal arteriosclerotic cardiovascular disease.  
Rather, it appears that there is at least an approximate 
balance of the positive and negative evidence regarding the 
merits of this issue.  Accordingly, resolving all doubt in 
favor of the appellant, service connection is warranted for 
the cause of the veteran's death.  Gilbert, 1 Vet. App. at 
55.


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

